Title: To George Washington from Brigadier General John Neilson, 3 June 1779
From: Neilson, John
To: Washington, George


        
          sir
          Eliz. Town [N.J.] 3 June 1779
        
        I am this moment Informed that the waggons & horses together with drivers were the day before yesterday sent over to New York, that some of the Troops the numbers not exactly assertain’d that were on Staten Island were Allso taken over to New York, that the Fleet from Virginia return’d to Sandy Hook on Monday, a few of them got up to New York, most of the Troops if not all on Board the said Fleet with some negroes & a considerable deal of Plunder—Your Excellency will be inform’d of the Above Circumstances more particular by a Young Man who I sent over last night from Woodbridge, and who I am told is gone to head Quarters this Morning by direction of Mr John Mercereau, This Evening I shall send others over for more particular Information which shall be communicated Imediately After it is received—I am most respectfully your Excellencys most Obedt H. Servt
        
          John Neilson
        
        
          P.S. Besides the Boats mentioned to your Excellency in my last there’s one lays at second River, one at New Ark, & another in a Creek between this & New ark, those three are Scows that will carry About fifty Men each and at New Ark Six small Craft will carry About Eight men each, the Scows want oars ⟨illegible⟩.
        
      